Citation Nr: 1243406	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood and panic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, in pertinent part, denied the Veteran's claim for service connection for a mood and panic disorder.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012 sitting at the RO; a transcript of that hearing is associated with the claims file.  At such time, additional VA treatment records dated from December 2009 to August 2012 were associated with the Veteran's Virtual file and he waived RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all doubt in favor of the Veteran, mood disorder not otherwise specified and panic disorder had their onset during active service.


CONCLUSION OF LAW

Mood disorder not otherwise specified and panic disorder were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for mood disorder not otherwise specified and panic disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during active service.  38 C.F.R. § 3.303(d).  Generally, to establish direct service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §  1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012);  Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted.").  

This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.  

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  Cf. 38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service....").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As initial matter, the medical evidence supports a current diagnosis of mood disorder not otherwise specified and panic disorder, which was made at the March 2008 VA examination.  The Board notes that, per the Veteran's VA treatment records through August 2012, he also has a current diagnosis of bipolar disorder, which the March 2008 VA examiner noted; however, the VA examiner found that the Veteran's proper diagnoses were mood disorder not otherwise specified and panic disorder, which he ultimately related to the Veteran's military service.  Additionally, the Veteran's service treatment records establish the incurrence element of the service connection claim.  In this regard, such records reflect that, an August 1979 psychiatric evaluation reflects a diagnostic impression of immature personality disorder.  Additionally, a March 1980 mental health clinic note contained assessments of a depressive reaction and a personality disorder.  Furthermore, an examination conducted the same month revealed that the Veteran was being seen by the mental health clinic for depression and excessive worry with trouble sleeping.  Likewise, the January 1983 service discharge examination was noted that he had frequent trouble sleeping and nervous trouble in 1982.  

Having found the existence of a current disability and evidence of incurrence and/or aggravation in service, the Board will turn to the issue of whether the Veteran is presumed sound at entry.  See Gilbert, No. 11-2355, 2012 WL 5233422, at *6.  

At his August 1979 service entrance examination, the Veteran was found to be psychologically normal, but was referred for a neuropsychological consultation.  At such time, he reported having been admitted to a mental hospital at age 12 and that he subsequently underwent weekly psychotherapy sessions for one year.   

An August 1979 consultation reflected the Veteran's reports of being taken away from his parents at age six due to child abuse, that he had been in seven foster homes and that he lived at a group home between the ages of 12 and 14 as he was hyperactive, destructive and uncontrollable.  Following an examination, an impression of history of behavior disturbance in adolescence with no current disability was made.  Attached to this consultation report were two pre-service psychiatric evaluations.  A November 1976 psychiatric diagnostic evaluation indicated that the Veteran was removed from the home of his biological parents and that parental rights were terminated due to child abuse and neglect at four years old.  An August 1979 psychiatric evaluation indicated that the Veteran had been referred due to low IQ and persistent disruptive behavior in his foster home and at school; a diagnostic impression of immature personality disorder was made.

A March 1980 mental health clinic note indicated that the Veteran had "emotional problems" when he was evaluated at ages 12 and 16 years and had been placed on medications.

Additionally, the March 2008 VA psychological examination reflected the Veteran's reports of being raised in a series of group and foster homes after age six and that he was close to only one foster mother from ages seven through 11.  He also reported that he was sexually and physically abused from ages 14 to 19, that he began drinking heavily at age 18 and that he barely finished high school.  The examiner noted the Veteran's reports being physically and sexually abused as a child while being raised by multiple caretakers and that he had trouble finishing high school but was able to hold a job prior to service.  As such, the examiner opined, in relevant part, that it was more likely than not that the Veteran had preexisting anxiety and depression, which had originated from childhood abuse.

Therefore, the Board finds that the Veteran's service treatment records reflecting a childhood history of psychological treatment and the March 2008 VA examiner's opinion, in combination, clearly and unmistakably show that the Veteran's current psychiatric disability pre-existed service.     

However, the March 2008 VA examiner also determined that the Veteran's preexisting depression and anxiety were exacerbated by his experiences in the military service.  Therefore, the evidence does not clearly and unmistakably show that the Veteran's psychiatric disorders were not aggravated in service.  Consequently, the aggravation prong is not defeated and the presumption of soundness applies.  Wagner,  370 F.3d at 1096.  

Furthermore, the March 2008 VA examiner's opinion establishes a causal relationship between the Veteran's currently diagnosed mood disorder not otherwise specified and panic disorder and his military service.  In this regard, the examiner noted, that during service, the Veteran was diagnosed with a depressive reaction but started to drink excessively, coming into work late, and with his uniform messy.  Following a mental status examination, diagnoses of mood disorder not otherwise specified and panic disorder were made.  The examiner opined that it was more likely than not that the Veteran's experiences in service exacerbated his preexisting anxiety and depression, which had originated from childhood abuse, and had continued to the present.  He concluded that the Veteran's observed symptoms were more likely than not a result of events experienced during his active duty military service.  Therefore, resolving any doubt in favor of the Veteran, the evidence weighs in favor of finding a causal connection between the Veteran's military service and his currently diagnosed mood disorder not otherwise specified and panic disorder.

Consequently, the evidence establishes a current disability of mood disorder not otherwise specified and panic disorder, incurrence in service, and a nexus connecting the disease or injury incurred in service to the current diagnosis.  As the presumption of soundness operates as a shield against any finding that the Veteran's psychiatric disorder pre-existed service, service connection for mood disorder not otherwise specified and panic disorder is warranted on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for mood disorder not otherwise specified and panic disorder is granted.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


